Title: From Thomas Jefferson to Joseph Nourse, 10 October 1806
From: Jefferson, Thomas
To: Nourse, Joseph


                        
                            Oct. 10. 06.
                        
                        Th: Jefferson presents his salutations to mr Nourse and assures him the circumstance mentioned in his letter
                            of yesterday would have given him no umbrage at all. he believes mr Nourse too just not to acquiesce in the order of
                            things which the will of the great majority of his country has established, and too good a citizen not to support
                            cordially the form of government which that majority chuses to establish. nor, judging from his own feelings, does he
                            doubt mr Nourse’s good will towards himself personally.    he wishes him a pleasant journey & that better health may be
                            the fruits of it.
                    